 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Patrick Anthony Papilli,                      No. CV-18-02597-PHX-DWL (JFM)
10                    Plaintiff,                       ORDER
11       v.
12       Charles L Ryan, Arizona Corrections
         Institute, Arizona Corrections Industries,
13       Corizon Health Services LLC, Lawrence
         Ende,      Alliance     Truss   Company
14       Incorporated, and Vicki Smith,
15                    Defendants.
16
17             Pending before the Court is the Report and Recommendation (Doc. 14) (“R&R”)
18   from the Magistrate Judge screening the amended complaint (Doc. 13) pursuant to 28
19   U.S.C. § 1915A(a).
20             No party has filed objections to the R&R and the time to object has elapsed.1
21   Accordingly, the Court accepts the R&R. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50
22   (1985) (“It does not appear that Congress intended to require district court review of a
23   magistrate’s factual or legal conclusions, under a de novo or any other standard, when
24   neither party objects to those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226
25   (D. Ariz. 2003) (“[N]o review is required of a magistrate judge’s report and
26   recommendation unless objections are filed.”). See also United States v. Reyna-Tapia, 328
27   F.3d 1114, 1221 (9th Cir. 2003) (“[T]he district judge must review the magistrate judge’s
28
     1
          No Defendant has been served or appeared.
 1   findings and recommendations de novo if objection is made, but not otherwise.”).
 2          Based on the foregoing,
 3          IT IS ORDERED that the R&R (Doc. 14) accepted.
 4          IT IS FURTHER ORDERED that Defendants (1) ADOC Director Charles L.
 5   Ryan, (2) Arizona Corrections Institute, (3) Arizona Corrections Industries, (4) Corizon
 6   Health Services LLC, and (5) Alliance Truss Company Incorporated be dismissed, without
 7   prejudice.
 8          IT IS FURTHER ORDERED that Defendants Ende and Smith must respond to
 9   the First Amended Complaint.
10          (1) The Clerk of Court must send Plaintiff a copy of this Order, and a copy of the
11   Marshal’s Process Receipt & Return form (USM-285) and Notice of Lawsuit & Request
12   for Waiver of Service of Summons form for Defendants Ende and Smith.
13          (2) Plaintiff must complete and return the service packet to the Clerk of Court within
14   21 days of the date of filing of this Order. The United States Marshal will not provide
15   service of process if Plaintiff fails to comply with this Order.
16          (3) If Plaintiff does not either obtain a waiver of service of the summons or complete
17   service of the Summons and First Amended Complaint on a Defendant within 90 days of
18   the filing of the Complaint or within 60 days of the filing of this Order, whichever is later,
19   the action may be dismissed as to each Defendant not served. Fed. R. Civ. P. 4(m); LRCiv
20   16.2(b)(2)(B)(ii).
21          (4) The United States Marshal must retain the Summons, a copy of the First
22   Amended Complaint, and a copy of this service order for future use.
23          (5) The United States Marshal must notify Defendants of the commencement of this
24   action and request waiver of service of the summons pursuant to Rule 4(d) of the Federal
25   Rules of Civil Procedure. The notice to Defendants must include a copy of this service
26   order. The Marshal must immediately file signed waivers of service of the summons.
27          (6) If a waiver of service of summons is returned as undeliverable or is not returned
28   by a Defendant within 30 days from the date the request for waiver was sent by the Marshal,


                                                  -2-
 1   the Marshal must:
 2                 (a) personally serve copies of the Summons, First Amended Complaint, and
 3   this service order upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil
 4   Procedure; and
 5                 (b) within 10 days after personal service is effected, file the return of service
 6   for Defendant, along with evidence of the attempt to secure a waiver of service of the
 7   summons and of the costs subsequently incurred in effecting service upon Defendant. The
 8   costs of service must be enumerated on the return of service form (USM-285) and must
 9   include the costs incurred by the Marshal for photocopying additional copies of the
10   Summons, First Amended Complaint, or the service order and for preparing new process
11   receipt and return forms (USM285), if required. Costs of service will be taxed against the
12   personally served Defendant pursuant to Rule (d)(2) of the Federal Rules of Civil
13   Procedure, unless otherwise ordered by the Court.
14          (7) A Defendant who agrees to waive service of the Summons and First Amended
15   Complaint must return the signed waiver forms to the United States Marshal, not the
16   Plaintiff.
17          (8) Defendants Ende and Smith must answer the First Amended Complaint or
18   otherwise respond by appropriate motion within the time provided by the applicable
19   provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
20          (9) Any answer or response must state the specific Defendant by name on whose
21   behalf it is filed. The Court may strike any answer, response, or other motion or paper that
22   does not identify the specific Defendant by name on whose behalf it is filed.
23          Dated this 11th day of December, 2018.
24
25
26
27
28


                                                 -3-
